

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A 10.9


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
OMNIBUS STOCK PLAN
(Amended and Restated 2002 Long-Term Incentive Plan)


1. Purpose.  The purpose of the Omnibus Stock Plan (the "Omnibus Stock Plan") is
to further and promote the interests of Central Vermont Public Service
Corporation (the "Company"), its Subsidiaries and its shareholders by enabling
the Company and its Subsidiaries to attract, retain and motivate executive
officers, employees, and non-employee directors or those who will become
executive officers, employees, or non-employee directors and to align the
interests of those individuals and the Company's shareholders.  To do this, the
Omnibus Stock Plan offers performance-based incentive grants and equity-based
opportunities providing such executive officers, employees, and non-employee
directors with a proprietary interest in maximizing the growth, profitability
and overall success of the Company and its Subsidiaries.


2.  Definitions.  For purposes of the Omnibus Stock Plan, the following terms
shall have the meanings set forth below:


2.1.  "Award Agreement" means the agreement executed by a Participant pursuant
to Sections 3.2 and 16.7 of the Omnibus Stock Plan in connection with the
granting of Common Stock.


2.2.  "Board" means the Board of Directors of the Company, as constituted from
time to time.


2.3.  "Code" means the Internal Revenue Code of 1986, as in effect and as
amended from time to time, or any successor statute thereto, together with any
rules, regulations and interpretations promulgated thereunder or with respect
thereto.


2.4.  "Committee" means the compensation committee of the Board.


2.5.  "Common Stock" means the common stock, $6 par value, of the Company or any
security of the Company issued by the Company in substitution or exchange
therefor.  In the event of a change in the Common Stock of the Company that is
limited to a change in the designation thereof to "Capital Stock" or other
similar designation, or to a change in the par value thereof, or from par value
to no par value, without increase or decrease in the number of issued shares,
the shares resulting from any such change shall be deemed to be the Common Stock
for purposes of the Omnibus Stock Plan.


2.6.  "Company" means Central Vermont Public Service Corporation, a Vermont
Corporation, and its wholly-owned subsidiaries or any successor corporation to
Central Vermont Public Service Corporation.


2.7.  "Exchange Act" means the Securities Exchange Act of 1934, as in effect and
as amended from time to time, or any successor statute thereto, together with
any rules, regulations and interpretations promulgated thereunder or with
respect thereto.


2.8.  "Fair Market Value" ("FMV") of a share of Common Stock means on, or with
respect to, any given date, the average of the high and low quoted selling
prices for a share of  Common Stock, as traded on the New York Stock Exchange
("NYSE") for such date or, if the Common Stock was not traded on such date, on
the next preceding day on which the Common Stock was traded.  If at any time the
Common Stock is not traded on such exchange, the FMV of a share of the Common
Stock shall be determined in good faith by the Committee in a manner that is
consistent with Section 409A of the Code.


2.9.  "Participant" means any individual who is selected from time to time under
Section 5 to receive a grant under the Omnibus Stock Plan.


2.10.  "Performance Units" means the units granted under Section 9 of the
Omnibus Stock Plan and the relevant Award Agreement.


2.11.  "Omnibus Stock Plan" means the Company Omnibus Stock Plan, as set forth
herein and as in effect and as amended from time to time (together with any
rules and regulations promulgated by the Committee with respect thereto).

 
 

--------------------------------------------------------------------------------

 

2.12.  "Restricted Shares" means the shares of Common Stock granted pursuant to
the provisions of Section 8 of the Omnibus Stock Plan and the relevant Award
Agreement.


2.13.  "Retirement" means attaining the retirement age as defined in the Pension
Plan of Central Vermont Public Service Corporation and its Subsidiaries for
employees and attainment of the age of 70 for members of the Board as defined in
the By-laws of the Company.


2.14.  "Stock Appreciation Rights" ("SAR") means an grant described in Section
7.2 of the Omnibus Stock Plan and granted pursuant to the provisions of Section
7 of the Omnibus Stock Plan and the relevant Award Agreement.


2.15.  "Stock Option" means any stock option granted pursuant to the provisions
of Section 6 of the Omnibus Stock Plan and the relevant Award Agreement.  Stock
Options granted under the Omnibus Stock Plan are not intended to qualify as
"Incentive Stock Options" under Section 422 of the Code.


2.16.  “Stock Right”  means any Performance Unit that is based upon a specified
number of shares of Common Stock, any Stock Option, any Restricted Stock or any
Stock Appreciation Right that, in each case, is awarded pursuant to a
Participant under the Omnibus Stock Plan.


2.17.  "Subsidiary(ies)" means any corporation (other than the Company) in an
unbroken chain of corporations, including and beginning with the Company, if
each of such corporations, other than the last corporation in the unbroken
chain, owns, directly or indirectly, more than fifty percent (50%) of the voting
stock in one of the other corporations in such chain.


3.  Administration.


3.1.  The Committee.  The Omnibus Stock Plan shall be administered by the
Committee.


3.2.  Omnibus Stock Plan Administration and Rules.  The Committee is authorized
to construe and interpret the Omnibus Stock Plan and to promulgate, amend and
rescind rules and regulations relating to the implementation, administration and
maintenance of the Omnibus Stock Plan.  Subject to the terms and conditions of
the Omnibus Stock Plan, the Committee shall make all determinations necessary or
advisable for the implementation, administration and maintenance of the Omnibus
Stock Plan including, without limitation, (a) selecting the Omnibus Stock Plan's
Participants, (b) making grants in such amounts and form as the Committee shall
determine, (c) imposing such restrictions, terms, and conditions upon such
grants as the Committee shall deem appropriate, and (d) correcting any technical
defect(s) or technical omission(s) or reconciling any technical
inconsistency(ies) in the Omnibus Stock Plan and/or any Award Agreement.  The
Committee may designate persons other than members of the Committee to carry out
the day-to-day ministerial administration of the Omnibus Stock Plan under such
conditions and limitations as it may prescribe, except that the Committee shall
not delegate its authority with regard to selecting Participants and/or granting
any stock to Participants.  The Committee's determinations under the Omnibus
Stock Plan need not be uniform and may be made selectively among Participants,
whether or not such Participants are similarly situated.  Any determination,
decision or action of the Committee in connection with the construction,
interpretation, administration, implementation or maintenance of the Omnibus
Stock Plan shall be final, conclusive and binding upon all Participants and any
person(s) claiming under or through any Participants.  The Company shall effect
the granting of Common Stock under the Omnibus Stock Plan, in accordance with
the determinations made by the Committee, by execution of written agreements
and/or other instruments in such form as is approved by the Committee.


3.3.  Liability Limitation.  Neither the Board nor the Committee, nor any member
of either, shall be liable for any act, omission, interpretation, construction
or determination made in good faith in connection with the Omnibus Stock Plan
(or any Award Agreement), and the members of the Board and the Committee shall
be entitled to indemnification and reimbursement by the Company in respect of
any claim, loss, damage or expense (including, without limitation, attorneys'
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage which may
be in effect from time to time.


4.  Term of Omnibus Stock Plan/Common Stock Subject to Omnibus Stock Plan.


4.1.  Term.  The Omnibus Stock Plan shall terminate on May 8, 2012 and after
such date no further Common Stock shall be granted under the Omnibus Stock Plan
but stock previously granted may extend beyond such date.

 
 

--------------------------------------------------------------------------------

 

4.2.  Common Stock.  The maximum number of shares of Common Stock that may be
issued under the Omnibus Stock Plan, subject to adjustment as provided in
Section 13.2 of the Omnibus Stock Plan, shall not exceed 450,000 shares.  Common
Stock which may be issued under the Omnibus Stock Plan may be either authorized
and unissued shares or issued shares which have been reacquired by the Company
(in the open-market or in private transactions) and which are being held as
treasury shares.  No fractional shares of Common Stock shall be issued under the
Omnibus Stock Plan.


4.3.  Computation of Available Shares.  For the purpose of computing the total
number of shares of Common Stock available for issuance under the Omnibus Stock
Plan, there shall be counted against the limitations set forth in Section 4.2 of
the Omnibus Stock Plan the maximum number of shares of Common Stock potentially
subject to issuance upon exercise or settlement of grants under Sections 6 and 7
of the Omnibus Stock Plan, the number of shares of Common Stock issued under
grants of Restricted Shares pursuant to Section 8 of the Omnibus Stock Plan and
the maximum number of shares of Common Stock potentially issuable under grants
or payments of Performance Units pursuant to Section 9 of the Omnibus Stock
Plan, in each case determined as of the date on which such grants are settled by
the issuance of stock.  If any grants expire unexercised or are forfeited,
surrendered, cancelled, terminated or settled in cash in lieu of Common Stock,
the shares of Common Stock which were theretofore subject (or potentially
subject) to such grants shall again be available for grants under the Omnibus
Stock Plan to the extent of such expiration, forfeiture, surrender,
cancellation, termination or settlement of such grants.


For purposes of determining the maximum number of shares of Common Stock
available for grants under the Omnibus Stock Plan, if the exercise price of any
Stock Option granted under the Omnibus Stock Plan is satisfied by tendering
shares of Common Stock to the Company (by either actual delivery or by
attestation), only the number of shares of Common Stock issued net of the shares
of Common Stock tendered shall be deemed to be delivered for purposes of
determining the maximum number of shares of Common Stock available for issuance
under the Omnibus Stock Plan.


To the extent any shares of Common Stock subject to an grant are surrendered to
the Company in order to satisfy any applicable tax withholding obligation
required pursuant to Section 16.1, such shares shall again be available for
issuance.


5. Eligibility.  Individuals eligible for grants under the Omnibus Stock Plan
shall consist of non-employee directors, executive officers, and employees or
those who will become non-employee directors or executive officers or employees
of the Company and/or its Subsidiaries and whose performance or contribution, in
the sole discretion of the Committee, benefits or will benefit the Company or
any Subsidiary.  A grant may be awarded to an executive officer or non-employee
director prior to the date the executive officer is hired or first performs
services for the Company or any Subsidiary, or the non-employee director is
elected or appointed to the Board, provided, however, that such grant shall not
become exercisable and/or vested prior to the date the executive officer first
performs such services or the non-employee director is elected or appointed.


6.  Stock Options.


6.1.  Terms and Conditions.  Stock Options granted under the Omnibus Stock Plan
shall be in respect of Common Stock and shall not constitute "Incentive Stock
Options" pursuant to Code Section 422.  Such Stock Options shall be subject to
the terms and conditions set forth in this Section 6 and any additional terms
and conditions, not inconsistent with the express terms and provisions of the
Omnibus Stock Plan, as the Committee shall set forth in the relevant Award
Agreement.


6.2.  Grant.  Stock Options may be granted under the Omnibus Stock Plan in such
form as the Committee may from time to time approve.  Stock Options may be
granted alone or in addition to other grants under the Omnibus Stock Plan or in
tandem with Stock Appreciation Rights.


6.3.  Exercise Price.  The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee, including, without
limitation, a determination based on a formula determined by the Committee, but
may not be less than one hundred percent (100%) of the FMV of a share of Common
Stock on the date immediately preceding the date on which the Stock Option is
granted.


No Stock Option shall provide by its terms for the resetting of its exercise
price or for its cancellation and re-issuance, in whole or in part; provided
that the foregoing shall not limit the authority of the Committee to grant
additional Stock Options hereunder.

 
 

--------------------------------------------------------------------------------

 

6.4.  Term.  The term of each Stock Option shall be such period of time as is
fixed by the Committee.


6.5.  Method of Exercise.  A Stock Option may be exercised, in whole or in part,
by giving written notice of exercise to the Secretary of the Company, or the
Secretary's designee, specifying the number of shares to be purchased.  Such
notice shall be accompanied by payment in full of the exercise price (a) in
cash, by certified check, bank draft, or money order payable to the order of the
Company, (b) if permitted by the Committee (in its sole discretion), by delivery
of shares of Common Stock already owned by the Participant for at least six (6)
months, or (c) in some other form of payment acceptable to the
Committee.  Payment instruments shall be received by the Company subject to
collection.  The proceeds received by the Company upon exercise of any Stock
Option may be used by the Company for general corporate purposes.  Any portion
of a Stock Option that is exercised may not be exercised again.


6.6.  Exercisability.  Any Stock Option granted under the Omnibus Stock Plan
shall become exercisable on such date or dates as determined by the Committee
(in its sole discretion) at any time and from time to time in respect of such
Stock Option.


6.7.  Tandem Grants.  If Stock Options and Stock Appreciation Rights are granted
in tandem, as designated in the relevant Award Agreement, the right of any
Participant to exercise any such tandem Stock Option shall terminate to the
extent such Participant exercises the Stock Appreciation Right to which such
Stock Option is related.


7.  Stock Appreciation Rights.


7.1.  Terms and Conditions.  The grant of SARs under the Omnibus Stock Plan
shall be subject to the terms and conditions set forth in this Section 7 and any
additional terms and conditions, not inconsistent with the express terms and
provisions of the Omnibus Stock Plan, as the Committee shall set forth in the
relevant Award Agreement.


7.2.  Stock Appreciation Rights.  A grant with respect to a specified number of
shares of Common Stock entitling a Participant to receive an amount equal to the
excess of the FMV of a share of Common Stock on the date of exercise over the
FMV of a share of Common Stock on the date or settlement of the grant of the
SAR, multiplied by the number of shares of Common Stock with respect to which
the SAR shall have been exercised.


7.3.  Grant.  An SAR may be granted in addition to any other grant under the
Omnibus Stock Plan, in tandem with or independent of a Stock Option.


7.4.  Date of Exercisability.  Any SAR, unless otherwise (a) determined by the
Committee (in its sole discretion) at any time and from time to time in respect
of any such SAR, or (b) provided in an Award Agreement, an SAR granted under the
Omnibus Stock Plan may be exercised by a Participant, in accordance with and
subject to all of the procedures established by the Committee, in whole or in
part at any time and from time to time during its specified
term.  Notwithstanding the preceding sentence, in no event shall an SAR be
exercisable prior to the exercisability of any Stock Option with which it is
granted in tandem.  The Committee may also provide, as set forth in the relevant
Award Agreement and without limitation, that some SARs shall be automatically
exercised and settled on one or more fixed dates specified therein by the
Committee.


7.5.  Form of Payment.  Upon exercise of an SAR, payment may be made in cash, in
Restricted Shares or in shares of unrestricted Common Stock, or in any
combination thereof, as the Committee, in its sole discretion, shall determine
and provide in the relevant Award Agreement.




7.6.  Tandem Grant.  The right of a Participant to exercise a tandem SAR shall
terminate to the extent such Participant exercises the Stock Option to which
such SAR is related.


8.  Restricted Shares.


8.1.  Terms and Conditions.  Grants of Restricted Shares shall be subject to the
terms and conditions set forth in this Section 8 and any additional terms and
conditions, not inconsistent with the express terms and provisions of the
Omnibus Stock Plan, as the Committee shall set forth in the relevant Award
Agreement.

 
 

--------------------------------------------------------------------------------

 

Nothing in this Omnibus Stock Plan shall require that Restricted Shares be
subject to any conditions and nothing herein shall limit or restrict the
Committee's ability to grant fully vested and nonforfeitable Restricted
Shares.  Restricted Shares may be granted alone or in addition to any other
grants under the Omnibus Stock Plan.  Subject to the terms of the Omnibus Stock
Plan, the Committee shall determine the number of Restricted Shares to be
granted to a Participant and the Committee may provide or impose different terms
and conditions on any particular Restricted Share grant made to any
Participant.  With respect to each Participant receiving a grant of Restricted
Shares, there shall be issued a stock certificate (or certificates) in respect
of such Restricted Shares.  Except as otherwise provided in this Section 8.1,
such stock certificate(s) shall be registered in the name of such Participant,
shall be accompanied by a stock power duly executed by such Participant, and
shall bear, among other required legends, the following legend:


"THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING, WITHOUT
LIMITATION, FORFEITURE EVENTS) CONTAINED IN THE CENTRAL VERMONT PUBLIC SERVICE
CORPORATION OMNIBUS STOCK PLAN AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER HEREOF AND CENTRAL VERMONT PUBLIC SERVICE CORPORATION."


Such stock certificate evidencing such shares shall in the sole discretion of
the Committee, be deposited with and held in custody by the Company until the
restrictions thereon shall have lapsed and all of the terms and conditions
applicable to such grant shall have been satisfied.  Restricted Shares that are
granted fully vested and nonforfeitable shall not contain the legend provided
above.


8.2.  Restricted Share Grants.  A grant of Restricted Shares is an issuance of
shares of Common Stock granted to a Participant, subject to such restrictions,
terms and conditions, if any, as the Committee deems appropriate, including,
without limitation, (a) restrictions on the sale, assignment, transfer,
hypothecation or other disposition of such shares, (b) the requirement that the
Participant deposit such shares with the Company while such shares are subject
to such restrictions, and (c) the requirement that such shares be forfeited upon
termination of employment for specified reasons within a specified period of
time or for other reasons (including, without limitation, the failure to achieve
designated performance goals).


8.3.  Restriction Period.  In accordance with Sections 8.1 and 8.2 of the
Omnibus Stock Plan and unless otherwise determined by the Committee (in its sole
discretion) at any time and from time to time, Restricted Shares shall only
become unrestricted and vested in the Participant in accordance with such
vesting schedule relating to such Restricted Shares, if any, as the Committee
may establish in the relevant Award Agreement (the "Restriction Period"). During
the Restriction Period, if any, such stock shall be and remain unvested and a
Participant may not sell, assign, transfer, pledge, encumber or otherwise
dispose of or hypothecate such grant.  Upon satisfaction of the vesting schedule
and any other applicable restrictions, terms and conditions, if any, the
Participant shall be entitled to receive payment of the Restricted Shares or a
portion thereof, as the case may be, as provided in Section 8.4 of the Omnibus
Stock Plan.


8.4.  Payment of Restricted Share Grants.  After the satisfaction and/or lapse
of the restrictions, terms and conditions established by the Committee in
respect of a grant of Restricted Shares, or upon the grant of the Restricted
Shares, if such Restricted Shares are fully vested and nonforfeitable, a new
certificate, without the legend set forth in Section 8.1 of the Omnibus Stock
Plan, for the number of shares of Common Stock which are no longer subject to
such restrictions, terms and conditions shall, as soon as practicable
thereafter, be delivered to the Participant.


8.5.  Shareholder Rights.  A Participant shall have, with respect to the shares
of Common Stock underlying a grant of Restricted Shares, all of the rights of a
shareholder of such stock (except as such rights are limited or restricted under
the Omnibus Stock Plan or in the relevant Award Agreement).  Any stock dividends
paid in respect of unvested Restricted Shares shall be treated as additional
Restricted Shares and shall be subject to the same restrictions and other terms
and conditions that apply to the unvested Restricted Shares in respect of which
such stock dividends are issued.

 
 

--------------------------------------------------------------------------------

 

9.  Performance Units.


9.1.  Terms and Conditions.  Performance Units shall be subject to the terms and
conditions set forth in this Section 9 and any additional terms and conditions,
not inconsistent with the express provisions of the Omnibus Stock Plan, as the
Committee shall set forth in the relevant Award Agreement.


9.2.  Performance Unit Grants.  A Performance Unit is a grant of units (with
each unit representing such monetary amount or such amount represented in shares
of Common Stock as is designated by the Committee in the Award Agreement)
granted to a Participant, subject to such terms and conditions as the Committee
deems appropriate, including, without limitation, the requirement that the
Participant forfeit such units (or a portion thereof) in the event certain
performance criteria or other conditions are not met within a designated period
of time.


9.3.  Grants.  Performance Units may be granted alone or in addition to any
other grants under the Omnibus Stock Plan.  Subject to the terms of the Omnibus
Stock Plan, the Committee shall determine the number of Performance Units to be
granted to a Participant and the Committee may impose different terms and
conditions on any Performance Units granted to any Participant.


9.4.  Performance Goals and Performance Periods.  Participants receiving a grant
of Performance Units shall only earn into and be entitled to payment in respect
of such grants if the Company and/or the Participant achieves certain
performance goals during and in respect of a designated performance period (the
"Performance Period"). The performance goals and the Performance Period shall be
established by the Committee, in its sole discretion.  The Committee shall
establish performance goals for each Performance Period prior to, or as soon as
practicable after, the commencement of such Performance Period.  These
performance measures may include items such as 1) relative total shareholder
return, 2) return on assets, return on equity, and return on capital employed,
3) customer service and reliability standards set forth by the Vermont Public
Service Board, 4) customer satisfaction, 5) safety goals, 6) comparisons to peer
companies, 7) earnings per share, 8) net income, and 9) cash flow.  The
Committee shall also establish a schedule or schedules for Performance Units
setting forth the portion of the grant which will be earned or forfeited based
on the degree of achievement, or lack thereof, of the Performance Goals at the
end of the relevant Performance Period.  Such performance measures shall be
defined as to their respective components and meaning by the Committee.  During
any Performance Period, the Committee shall have the authority to adjust the
Performance Goals and/or the Performance Period in such manner as the Committee,
in its sole discretion, deems appropriate at any time and from time to time;
provided, however, that in the case of Performance Units intended to be
"qualified performance-based compensation" within the meaning of Section 162(m)
of the Code, no such adjustment shall result in an increase of the amount of
compensation payable that would otherwise be due upon attainment of the
Performance Goal.


9.5.  Payment of Units.  With respect to each Performance Unit, the Participant
shall, if the applicable Performance Goals have been achieved, or partially
achieved, as determined by the Committee in its sole discretion, during the
relevant Performance Period, be entitled to receive payment in an amount equal
to the designated value of each Performance Unit times the number of such units
so earned.


Payment in settlement of earned Performance Units shall be made as soon as
practicable following the conclusion of the respective Performance Period (and
any additional vesting period provided in the relevant Award Agreement) in cash,
in unrestricted Common Stock, in Restricted Shares, or in any combination
thereof, as the Committee, in its sole discretion, shall determine and provide
in the relevant Award Agreement.


9.6.  Performance-Based Grants.  Performance Units, Restricted Shares, and other
grants subject to performance criteria that are intended to be "qualified
performance-based compensation" within the meaning of Section 162(m) of the Code
shall be paid solely on account of the attainment of one or more
pre-established, objective performance goals within the meaning of Section
162(m) and the regulations thereunder, which performance goals shall include the
Performance Goals.  The payout of any such grant in the case of Performance
Units intended to be "qualified performance-based compensation" within the
meaning of Section 162(m) of the Code may be reduced, but not increased, based
on the degree of attainment of other performance criteria or otherwise at the
discretion of the Committee.

 
 

--------------------------------------------------------------------------------

 

10.  Deferral.


10.1.  Deferrals.  The Committee may, pursuant to any plan of the Company or any
Subsidiary allowing the deferral of compensation, permit a Participant to elect
to defer receipt of any payment of cash or any delivery of shares of Common
Stock that would otherwise be due to such Participant by virtue of the exercise,
earn out or settlement of any grant made under the Omnibus Stock Plan.  If any
such election is permitted, the Committee shall establish rules and procedures
for such deferrals.


11.  Maximum Yearly Issuance of Common Stock.  The maximum amounts of shares of
Common Stock available for issuance under this Section 11 are subject to
adjustment under Section 13 and are subject to the Omnibus Stock Plan maximum
under Section 4.2.


11.1. Performance Units.  No individual Participant may receive in any calendar
year grants of Performance Units exceeding 50,000 shares of Common Stock or the
then equivalent FMV of such shares on the grant date(s).


11.2. Stock Options and Stock Appreciation Rights.  No individual Participant
may receive in any calendar year grants of Stock Options or Stock Appreciation
Rights covering in excess of 100,000 shares of Common Stock.


11.3. Restricted Shares.  No individual Participant may receive in any calendar
year grants of Restricted Shares exceeding 70,000 shares of Common Stock.


12. Non-transferability of Grants.  Unless otherwise provided in an Award
Agreement, no stock granted pursuant to the Omnibus Stock Plan, and no rights or
interests herein or therein, shall or may be assigned, transferred, sold,
exchanged, encumbered, pledged, or otherwise hypothecated or disposed of by a
Participant or any beneficiary(ies) of any Participant, except by testamentary
disposition by the Participant or the laws of intestate succession.  No such
interest shall be subject to execution, attachment or similar legal process,
including, without limitation, seizure for the payment of the Participant's
debts, judgments, alimony, or separate maintenance.  Unless otherwise provided
in an Award Agreement, during the lifetime of a Participant, Stock Options and
Stock Appreciation Rights are exercisable only by the Participant.


13.  Changes in Capitalization and Other Matters.


13.1.  No Corporate Action Restriction.  The existence of the Omnibus Stock
Plan, any Award Agreement and/or any grant pursuant to the Omnibus Stock Plan
shall not limit, affect or restrict in any way the right or power of the Board
or the shareholders of the Company to make or authorize (a) any adjustment,
recapitalization, reorganization or other change in the Company's or any
Subsidiary's capital structure or its business, (b) any merger, consolidation or
change in the ownership of the Company or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stocks ahead of or
affecting the Company's or any Subsidiary's capital stock or the rights thereof,
(d) any dissolution or liquidation of the Company or any Subsidiary, (e) any
sale or transfer of all or any part of the Company's or any Subsidiary's assets
or business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary.  No Participant, beneficiary or any other person shall have any
claim against any member of the Board or the Committee, the Company or any
Subsidiary, or any employees, officers, shareholders or agents of the Company or
any Subsidiary, as a result of any such action.


13.2.  Adjustments.  Upon the occurrence of any of the following events, a
Participant's rights with respect to any Stock Right granted to him or her
hereunder shall be adjusted as hereinafter provided, unless otherwise
specifically provided in a Participant's Award Agreement:


A. Stock Dividends and Stock Splits. If


·  
(i) the shares of Common Stock shall be subdivided or combined into a greater or
smaller number of shares or if the Company shall issue any shares of Common
Stock as a stock dividend on its outstanding Common Stock, or


 
 

--------------------------------------------------------------------------------

 



·  
(ii) additional shares or new or different shares or other securities of the
Company or other non-cash assets are distributed with respect to such shares of
Common Stock, the number of shares of Common Stock deliverable upon the exercise
of a Stock Option or acceptance of a Stock Grant shall be appropriately
increased or decreased proportionately, and appropriate adjustments shall be
made including, in the purchase price per share, to reflect such events. The
number of Shares subject to the limitation in Section 4.



The number of Shares subject to the limitation in Section 4 shall also be
proportionately adjusted upon the occurrence of the events described in (i) and
(ii) above.


B. Corporate Transactions. If the Company is to be consolidated with or acquired
by another entity in a merger, sale of all or substantially all of the Company's
assets other than a transaction to merely change the state of incorporation (a
"Corporate Transaction"), the Administrator or the board of directors of any
entity assuming the obligations of the Company hereunder (the "Successor
Board"), shall, as to outstanding Stock Options, either:


·  
(i) make appropriate provision for the continuation of such Stock Options by
substituting on an equitable basis for the Shares then subject to such Stock
Options either the consideration payable with respect to the outstanding shares
of Common Stock in connection with the Corporate Transaction or securities of
any successor or acquiring entity; or



·  
(ii) upon written notice to the Participants, provide that all Stock Options
must be exercised (either (a) to the extent then exercisable or, (b) at the
discretion of the Administrator, all Options being made fully exercisable for
purposes of this Subparagraph), within a specified number of days of the date of
such notice, at the end of which period the Stock Options shall terminate; or



·  
(iii) terminate all Stock Options in exchange for a cash payment equal to the
excess of the FMV of the Shares subject to such Stock Options (either (a) to the
extent then exercisable or, (b) at the discretion of the Administrator, all
Stock Options being made fully exercisable for purposes of this Subparagraph)
over the exercise price thereof.



With respect to outstanding Restricted Share grants, the Administrator or the
Successor Board, shall either:


·  
(i) make appropriate provisions for the continuation of such Restricted Share
grants on the same terms and conditions by substituting on an equitable basis
for the Shares then subject to such Restricted Share grants either the
consideration payable with respect to the outstanding Shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or



·  
(ii) terminate all Restricted Share grants in exchange for a cash payment equal
to the excess of the FMV of the Shares subject to such Restricted Share grants
over the purchase price thereof, if any. In addition, in the event of a
Corporate Transaction, the Administrator may waive any or all Company repurchase
rights with respect to outstanding Restricted Share grants.



C. Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Stock Option or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the purchase price paid upon
such exercise or acceptance of the number of replacement securities which would
have been received if such Stock Option had been exercised or Stock Grant
accepted prior to such recapitalization or reorganization.


D. Adjustments to Stock-Based Grants. Upon the happening of any of the events
described in Subparagraphs A, B or C above, any outstanding stock-based grant
shall be appropriately adjusted to reflect the events described in such
Subparagraphs. The Administrator or the Successor Board shall determine the
specific adjustments to be made under this Section 13, including, but not
limited to the effect if any, of a Change in Control and, subject to Section 4,
its determination shall be conclusive.

 
 

--------------------------------------------------------------------------------

 

14.  Change-In-Control ("CIC").


14.1.  Acceleration of Unvested Grants.  Notwithstanding any provision in the
Omnibus Stock Plan to the contrary, if a CIC of the Company occurs (a) all Stock
Options and/or Stock Appreciation Rights then unexercised and outstanding shall
become fully vested and exercisable as of the date of the CIC, (b) all
restrictions, terms and conditions applicable to all Restricted Shares then
outstanding shall be deemed lapsed and satisfied as of the date of the CIC, and
(c) the Performance Period shall be deemed completed, all Performance Goals
shall be deemed attained at target levels and all Performance Units shall be
deemed to have been fully earned pro-rated as of the date of the CIC . The
immediately preceding sentence shall apply to only those Participants who are
employed by the Company and/or one of its Subsidiaries as of the date of the
CIC.


14.2.  Change In Control.  For the purpose of this Omnibus Stock Plan, a "CIC"
shall be deemed to have occurred if the conditions set forth in any one of the
following paragraphs shall have been satisfied:


14.2.1.  The acquisition by any individual, entity or “group,” within the
meaning of Section 13(d)(3) of the Exchange Act (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of Company representing 20% of the combined voting power of
the then outstanding voting securities of Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”);


14.2.2.  Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;


14.2.3.  The consummation of a reorganization, merger or consolidation or sale
or other disposition of more than 50% of the assets of Company (a “Capital
Transaction”), in each case, unless, following such Capital Transaction, all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Voting Securities immediately prior to
such Capital Transaction beneficially own, directly or indirectly, at least 60%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Capital Transaction (including, without
limitation, a corporation which as a result of such transaction owns Company or
all or substantially all of Company’s assets either directly or through one or
more subsidiaries), in substantially the same proportions as their ownership,
immediately prior to such Capital Transaction of the Outstanding Voting
Securities; or


14.2.4.  Approval by the stockholders of Company of a complete liquidation or
dissolution of Company.


15.  Amendment, Suspension and Termination.


15.1.  In General.  The Board may suspend or terminate the Omnibus Stock Plan
(or any portion thereof) at any time and may amend the Omnibus Stock Plan at any
time and from time to time in such respects as the Board may deem advisable to
insure that any and all grants conform to or otherwise reflect any change in
applicable laws or regulations, or to permit the Company or the Participants to
benefit from any change in applicable laws or regulations, or in any other
respect the Board may deem to be in the best interests of the Company or any
Subsidiary.  No such amendment, suspension or termination shall (a) materially
adversely affect the rights of any Participant under any outstanding Stock
Options, Stock Appreciation Rights, Performance Units, or Restricted Shares,
without the consent of such Participant, (b) increase the number of shares of
Common Stock available for grants pursuant to Section 4.2 without shareholder
approval, or (c) increase the maximum number of shares of Common Stock that any
individual Participant may receive subject to any Stock Options, Stock
Appreciation Rights, Restricted Shares or Performance Units pursuant to Section
11, without shareholder approval.


15.2.  Award Agreement Modifications.  The Committee may (in its sole
discretion) amend or modify at any time and from time to time the terms and
provisions of any outstanding Stock Options, Stock Appreciation Rights,
Performance Units, or Restricted Shares in any manner to the extent that the
Committee under the Omnibus Stock Plan or any Award Agreement could have
initially determined the restrictions, terms and provisions of such

 
 

--------------------------------------------------------------------------------

 

Stock Options, Stock Appreciation Rights, Performance Units or Restricted
Shares, including, without limitation, changing or accelerating (a) the date or
dates as of which Stock Options or Stock Appreciation Rights shall become
exercisable, (b) the date or dates as of which Restricted Shares shall become
vested, or (c) the Performance Period or Performance Goals in respect of any
Performance Units provided, however, that in the case of Performance Units or
Restricted Shares intended to be "qualified performance-based compensation"
within the meaning of Section 162(m) of the Code, no such amendment or
modification shall result in an increase of the amount of compensation payable
that would otherwise be due upon attainment of the Performance Goal.


No such amendment or modification shall, however, materially adversely affect
the rights of any Participant under any such Award Agreement without the consent
of such Participant.


16.  Miscellaneous.


16.1.  Tax Withholding.  The Company shall have the right to deduct from any
payment or settlement under the Omnibus Stock Plan, including, without
limitation, the exercise of any Stock Option or Stock Appreciation Right, or the
delivery, transfer or vesting of any Common Stock or Restricted Shares, any
federal, state, local or other taxes of any kind which the Committee, in its
sole discretion, deems necessary to be withheld to comply with the Code and/or
any other applicable law, rule or regulation.  Shares of Common Stock may be
used to satisfy any such tax withholding.  Such Common Stock shall be valued
based on the FMV of such stock as of the date the tax withholding is required to
be made, such date to be determined by the Committee.  In addition, the Company
shall have the right to require payment from a Participant to cover any
applicable withholding or other employment taxes due upon any payment or
settlement under the Omnibus Stock Plan.


16.2.  No Right to Employment.  Neither the adoption of the Omnibus Stock Plan,
the granting of any stock, nor the execution of any Award Agreement, shall
confer upon any employee of the Company or any Subsidiary any right to continued
employment with the Company or any Subsidiary, as the case may be, nor shall it
interfere in any way with the right, if any, of the Company or any Subsidiary to
terminate the employment of any employee at any time for any reason.


16.3.  Unfunded Plan.  The Omnibus Stock Plan shall be unfunded and the Company
shall not be required to segregate any assets in connection with any grants
under the Omnibus Stock Plan.  Any liability of the Company to any person with
respect to any grant under the Omnibus Stock Plan or any Award Agreement shall
be based solely upon the contractual obligations that may be created as a result
of the Omnibus Stock Plan or any such Award Agreement.  No such obligation of
the Company shall be deemed to be secured by any pledge of, encumbrance on, or
other interest in, any property or asset of the Company or any
Subsidiary.  Nothing contained in the Omnibus Stock Plan or any Award Agreement
shall be construed as creating in respect of any Participant (or beneficiary
thereof or any other person) any equity or other interest of any kind in any
assets of the Company or any Subsidiary or creating a trust of any kind or a
fiduciary relationship of any kind between the Company, any Subsidiary and/or
any such Participant, any beneficiary thereof or any other person.


16.4.  Payments to a Trust.  The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Omnibus Stock Plan.


16.5.  Other Company Benefit and Compensation Programs.  Payments and other
benefits received by a Participant under an Award Agreement made pursuant to the
Omnibus Stock Plan shall not be deemed a part of a Participant's compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Company or any
Subsidiary unless expressly provided in such other plans or arrangements, or
except where the Committee expressly determines in writing that inclusion of an
grant or portion of an grant should be included to accurately reflect
competitive compensation practices or to recognize that a grant has been made in
lieu of a portion of competitive annual base salary or other cash
compensation.  Grants under the Omnibus Stock Plan may be made in addition to,
in combination with, or as alternatives to, grants or payments under any other
plans or arrangements of the Company or its Subsidiaries.  The existence of the
Omnibus Stock Plan notwithstanding, the Company or any Subsidiary may adopt such
other compensation plans or programs and additional compensation arrangements as
it deems necessary to attract, retain and motivate employees.

 
 

--------------------------------------------------------------------------------

 

16.6.  Listing, Registration, and Other Legal Compliance.  No grants or shares
of the Common Stock shall be required to be issued or granted under the Omnibus
Stock Plan unless legal counsel for the Company shall be satisfied that such
issuance or grant will be in compliance with all applicable federal and state
securities laws and regulations and any other applicable laws or
regulations.  The Committee may require, as a condition of any payment or share
issuance, that certain agreements, undertakings, representations, certificates,
and/or information, as the Committee may deem necessary or advisable, be
executed or provided to the Company to assure compliance with all such
applicable laws or regulations.  Certificates for shares of the Restricted
Shares and/or Common Stock delivered under the Omnibus Stock Plan may be subject
to such stock-transfer orders and such other restrictions as the Committee may
deem advisable under the rules, regulations, or other requirements of the
Securities and Exchange Commission ("SEC"), any stock exchange upon which the
Common Stock is then listed, and any applicable federal or state securities
law.  In addition, if, at any time specified herein (or in any Award Agreement
or otherwise) for (a) the making of any grant, or the making of any
determination, (b) the issuance or other distribution of Restricted Shares
and/or Common Stock, or (c) the payment of amounts to or through a Participant
with respect to any Award Agreement, any law, rule, regulation or other
requirement of any governmental authority or agency shall require either the
Company, any Subsidiary or any Participant (or any estate, designated
beneficiary or other legal representative thereof) to take any action in
connection with any such determination, any such shares to be issued or
distributed, any such payment, or the making of any such determination, as the
case may be, shall be deferred until such required action is taken.  With
respect to persons subject to Section 16 of the Exchange Act, transactions under
the Omnibus Stock Plan are intended to comply with all applicable conditions of
SEC Rule 16b-3.


16.7.  Award Agreements.  Each Participant receiving a grant under the Omnibus
Stock Plan shall enter into an Award Agreement with the Company in a form
specified by the Committee.  Each such Participant shall agree to the
restrictions, terms and conditions of the grant set forth therein and in the
Omnibus Stock Plan.


16.8.  Designation of Beneficiary.  Each Participant to whom a grant has been
made under the Omnibus Stock Plan may designate a beneficiary or beneficiaries
to exercise any Stock Option or Stock Appreciation Right or to receive any
payment which under the terms of the Omnibus Stock Plan and the relevant Award
Agreement may become exercisable or payable on or after the Participant's
death.  At any time, and from time to time, any such designation may be changed
or cancelled by the Participant without the consent of any such
beneficiary.  Any such designation, change or cancellation must be on a form
provided for that purpose by the Committee and shall not be effective until
received by the Committee.  If no beneficiary has been designated by a deceased
Participant, or if the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant's estate.  If the
Participant designates more than one beneficiary, any payments under the Omnibus
Stock Plan to such beneficiaries shall be made in equal shares unless the
Participant has expressly designated otherwise, in which case the payments shall
be made in the shares designated by the Participant.


16.9.  Leaves of Absence/Transfers.  The Committee shall have the power to
promulgate rules and regulations and to make determinations, as it deems
appropriate, under the Omnibus Stock Plan in respect of any leave of absence
from the Company or any Subsidiary granted to a Participant.  Without limiting
the generality of the foregoing, the Committee may determine whether any such
leave of absence shall be treated as if the Participant has terminated
employment with the Company or any such Subsidiary.  If a Participant transfers
within the Company, or to or from any Subsidiary, such Participant shall not be
deemed to have terminated employment as a result of such transfers.


16.11.  Governing Law.  The Omnibus Stock Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Vermont, without reference to the principles of conflict of laws thereof.  Any
titles and headings herein are for reference purposes only, and shall in no way
limit, define or otherwise affect the meaning, construction or interpretation of
any provisions of the Omnibus Stock Plan.


16.12.  Effective Date.  The Omnibus Stock Plan shall be effective upon its
approval by the Board and adoption by the Company, subject to the approval of
the Omnibus Stock Plan by the Company's shareholders in accordance with Section
162(m) of the Code and the authorization of the Omnibus Stock Plan by the
Vermont Public Service Board ("VPSB").  Any stock issued prior to the approval
by the shareholders and/or the authorization by the VPSB shall be contingent
upon such approval and authorization.

 
 

--------------------------------------------------------------------------------

 
